

116 HR 6223 IH: Don’t BLock Our Communities Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6223IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Lipinski (for himself, Mr. Cooper, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to address blocked crossings, and for other purposes.1.Short titleThis Act may be cited as the Don’t BLock Our Communities Act or the D-BLOC Act.2.DefinitionsIn this Act:(1)SecretaryThe term Secretary means the Secretary of Transportation.(2)CrossingThe term crossing has the meaning given the term under section 20160 of title 49, United States Code.(3)Blocked crossingThe term blocked crossing means a circumstance in which a train, railroad car, or locomotive engine is stopped or is standing in a manner that obstructs public travel at a crossing.(4)Commuter authoritiesThe term commuter authorities has the meaning given the term in section 24102 of title 49, United States Code.3.Collection of data on blocked crossings and incorporation into the national highway-rail crossing inventory(a)In generalSection 20160 of title 49, United States Code, is amended to read as follows:20160.National crossing inventory and blocked crossings(a)Initial reporting of information about previously unreported crossingsNot later than 1 year after the date of enactment of the Rail Safety Improvement Act of 2008 or 6 months after a new crossing becomes operational, whichever occurs later, each railroad carrier shall—(1)report to the Secretary of Transportation current information, including information about warning devices and signage, as specified by the Secretary, concerning each previously unreported crossing through which it operates with respect to the trackage over which it operates; or(2)ensure that the information has been reported to the Secretary by another railroad carrier that operates through the crossing.(b)Updating of crossing information(1)Monthly basisOn a monthly period beginning not later than 1 year after the date of enactment of the Don’t BLock Our Communities Act, each railroad carrier shall report to the Secretary information concerning each crossing through which it operates with respect to the trackage over which it operates, including—(A)with respect to warning devices—(i)the type of crossing warning device;(ii)the total number of crossing activations;(iii)whether any active warning devices, including gates or flashing light signals, are functioning properly;(iv)the timing of any repairs if such active warning devices are not functioning properly; and(v)if a repair has been made, the timing of when the active warning device was discovered to not function properly and when the repair was made;(B)with respect to any crossing blocked for more than 10 minutes—(i)the location of the blocked crossing, including the Department of Transportation crossing identification and inventory numbers;(ii)the date of the blocked crossing;(iii)the time when the crossing was blocked;(iv)the duration of the blockage (in minutes);(v)the cause for the blockage;(vi)the direction of the train;(vii)the length of the train, amount of cars in the train consist, and makeup of consist;(viii)whether a train was cut for each blockage and if not, the reason it was not cut; and(ix)train number, symbol, or other information as needed to identify the train; and(C)the status of operating protocols with any other railroad carrier whose operation could cause interference with that railroad carrier’s operation.(2)Meeting the requirementsA railroad carrier may meet the requirements of paragraph (1) by ensuring that the information has been reported to the Secretary by another railroad carrier that operates through the crossing.(3)Blocked crossing data formThe Secretary shall develop and require railroad carriers to use a separate blocked crossing data form when reporting the data required under subparagraph (B) of paragraph (1).(4)Worker participationEach railroad carrier shall check with the relevant railroad workers, including signalmen, conductors, and engineers to ensure the information reported under paragraph (1) is accurate.(5)AuditingThe Secretary may periodically audit the reports each railroad carrier submits under paragraph (1) to ensure their accuracy. The Secretary shall have the authority to require any corrective action with respect to the information submitted if it finds the information submitted is inaccurate or false.(6)Selling a crossingA railroad carrier that sells a crossing or any part of a crossing on or after the date of enactment of the Rail Safety Improvement Act of 2008 shall, not later than the date that is 18 months after the date of enactment of such Act or 3 months after the sale, whichever occurs later, or as otherwise specified by the Secretary, report to the Secretary current information, as specified by the Secretary, concerning the change in ownership of the crossing or part of the crossing.(c)Incorporation of data into national highway-Rail crossing inventory(1)IncorporationThe Secretary shall on a quarterly basis incorporate the data collected on the blocked crossing data form developed under subsection (b)(3) into the national highway-rail crossing inventory.(2)Data fileIn carrying out paragraph (1), the Secretary shall ensure that the blocked crossing data form remains its own data file.(3)SearchableIn carrying out paragraph (1), the Secretary shall ensure that the data is searchable by—(A)State;(B)county;(C)city;(D)street;(E)railroad;(F)Department of Transportation grade crossing identification and inventory numbers;(G)type of crossing;(H)level of crossing protections;(I)whether crossing protections were functioning properly;(J)date of blocked crossing;(K)cause of blocked crossing;(L)duration crossing was blocked for (in minutes); and(M)train number or symbol.(4)Existing dataThe Secretary may draw on existing national highway-rail crossing inventory data to carry out paragraph (1) and add any relevant data from such inventory to the new blocked crossing data file to effectively carry out this section.(d)Rulemaking authorityThe Secretary shall prescribe the regulations necessary to implement this section. The Secretary may enforce each provision of the Department of Transportation’s statement of the national highway-rail crossing inventory policy, procedures, and instruction for States and railroads that was in effect on the date of enactment of the Rail Safety Improvement Act of 2008 and not superseded by the Don’t BLock Our Communities Act or a regulation issued under this section.(e)DefinitionsIn this section and in sections 20169 and 20170:(1)CrossingThe term crossing means a location within a State, other than a location where one or more railroad tracks cross one or more railroad tracks either at grade or grade-separated, where—(A)a public highway, road, or street, or a private roadway, including associated sidewalks and pathways, crosses one or more railroad tracks either at grade or grade-separated; or(B)a pathway explicitly authorized by a public authority or a railroad carrier that is dedicated for the use of nonvehicular traffic, including pedestrians, bicyclists, and others, that is not associated with a public highway, road, or street, or a private roadway, crosses one or more railroad tracks either at grade or grade-separated.(2)Blocked crossingThe term blocked crossing means a circumstance in which a train, railroad car, or engine is stopped or is standing in a manner that obstructs public travel at a crossing.(3)StateThe term State means a State of the United States, the District of Columbia, or the Commonwealth of Puerto Rico..(b)Conforming amendmentThe table of contents for chapter 201 of title 49, United States Code, is amended by striking the item relating to section 20160 and inserting the following:20160. National crossing inventory and blocked crossings..4.Establishment of 10-minute time limit for blocking public grade crossings(a)In generalChapter 201 of title 49, United States Code, is further amended by adding at the end of subchapter II the following:20169.Time limit for blocking a rail crossing(a)Time limitA train, locomotive, railroad car, or other rail equipment is prohibited from blocking a crossing in excess of 10 minutes, unless the train, locomotive, or other equipment is directly delayed by—(1)a casualty or serious injury;(2)an accident;(3)a track obstruction;(4)an act of God; or(5)a derailment or a major equipment failure that prevents the train from advancing.(b)Civil penalty authority for the SecretaryThe Secretary may issue civil penalties for violations of subsection (a) for each incident where a crossing is blocked by a standing train, locomotive, or rail equipment in accordance with the following:(1)The minimum civil penalty for blocking a crossing for over 10 minutes shall be $1,000.(2)The Secretary shall establish additional, escalating time intervals and escalating minimum civil penalties for blocked crossing violations in excess of 10 minutes.(3)The maximum civil penalty for a single violation under paragraph (1) or (2) shall be $10,000.(4)The Secretary shall have the discretion, pursuant to section 5 of this Act, to levy additional civil penalties or countermeasures for persistent or egregious instances of blocked crossings.(c)DelegationThe Secretary may delegate enforcement actions under subsection (b) to States either through a State inspector certified State by the Federal Railroad Administration, or other law enforcement officials as designated by the States and approved by the Administration. The Secretary shall issue guidance or regulations not later than 1 year after the date of enactment of the D-BLOC Act on the criteria and process for law enforcement officials to gain approval under this section.(d)Annual reportThe Secretary shall report annually to Congress on civil penalties issued pursuant to this section. The Secretary may collect such information as needed from the States to issue the report under this section. The report shall include—(1)the rail operator in violation;(2)the reason a fine was issued;(3)the amount fined; and(4)the location and Department of Transportation grade crossing number where the violation occurred.(e)Application to Amtrak and commuter railroadsThis section shall not apply to Amtrak or commuter authorities, including Amtrak and commuter authorities’ operations run or dispatched by a Class I railroad..(b)Clerical amendmentThe table of contents for chapter 201 of title 49, United States Code, is further amended by adding at the end the following new item:20169. Time limit for blocking a rail crossing..5.Establishment of a process for overseeing railroads that egregiously or persistently block crossings(a)In generalChapter 201 of title 49, United States Code, is further amended by adding at the end of subchapter II the following: 20170.Process to address egregiously or persistently blocked crossings(a)In generalNot less than 1 year after the enactment of this section, the Secretary shall issue regulations defining what is considered—(1)persistently blocking a crossing; and(2)egregiously blocking a crossing.(b)ConsiderationsIn issuing the regulations under subsection (a), the Secretary shall take into consideration—(1)the length of time a crossing is blocked for;(2)the amount of times the carrier has blocked other crossings;(3)the cause of such blocked crossings;(4)the length of the train, amount of cars in the train consist, and makeup of consist;(5)the extent to which the blocked crossing poses a public safety hazard;(6)the extent to which the blocked crossing degrades the quality of life for the surrounding community;(7)the level of cooperation and measures the carrier has taken to reduce the instances and impact of blocked crossings; and (8)any other factor the Secretary considers necessary.(c)Secretary authorityThe Secretary may—(1)assess additional fines and requirements based upon part 209 of title 49, Code of Federal Regulations, to effectively address and deter instances of persistently and/or egregiously blocked crossings;(2)require changes to operating practices, including train length, or procedures of a railroad, including a systematic audit, to reduce the instances of persistently and/or egregiously blocked crossings by said railroad;(3)require additional data reporting;(4)assess additional monetary penalties or compensation; and (5)additional measures needed to reduce or eliminate instances of persistently and/or egregiously blocked rail crossings.(d)Regulatory authorityThe Secretary may revise regulations as needed to enforce the provisions of this section.(e)Limit on secretary authorityNothing in this section shall be interpreted as allowing the Secretary or a railroad to not comply with—(1)section 21103 or a regulation issued pursuant to such section; and(2)the Railway Labor Act of 1926 (45 U.S.C. 151 et seq.), as amended.(f)Application to amtrak and commuter railroadsThis section shall not apply to Amtrak or commuter authorities, including Amtrak and commuter authorities’ operations run or dispatched by a Class I railroad..(b)Clerical amendmentThe table of contents for chapter 201 of title 49, United States Code, is further amended by adding at the end the following new item:20170. Process to address egregiously or persistently blocked crossings..6.National strategy to address blocked crossings(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a national strategy on how the Secretary plans to address blocked crossings. The Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives such strategy and publish such strategy publicly on the Department of Transportation’s website.(b)Public Law 116–94The strategy required under subsection (a) shall incorporate the recommendations and briefing carried out pursuant to the provisions under the heading Federal Railroad Administration—Safety and Operations in the Department of Transportation Appropriations Act, 2020 (Public Law 116–94).(c)Report contentsThe strategy required under subsection (a) shall include an analysis of the following topics, including whether there are specific legislative or regulatory recommendations for each of the following:(1)How best to engage the public, representatives of labor organizations representing railroad employees, law enforcement officers, highway traffic officials, or other employees of a public agency acting in an official capacity to identify and address blocked crossings.(2)How current and future technology could be used to identify and address instances of blocked crossings, including the data collected by each rail carrier’s positive train control (PTC) system.(3)How to identify and address instances of blocked crossings at crossings with only passive or no warning devices.(4)Whether rail carriers should be required to address credible reports, as defined in section 234.5 of title 49, Code of Federal Regulations, of blocked crossings.(5)How best to use the data collected under the web page established by the Secretary for the public and law enforcement to report instances of blocked crossings, including whether such data should be verified by each rail carrier or incorporated into the National Crossing Inventory.(d)Authority To implement regulationsIf the Secretary finds in the report required under subsection (a) additional regulatory changes that are warranted to alleviate or reduce the instances or impacts of blocked crossings, the Secretary may promulgate rulemakings to implement such changes.(e)Limit on Secretary authorityNothing in this section shall be interpreted as allowing the Secretary or a railroad to not comply with—(1)section 21103 or a regulation issued pursuant to such section; or(2)the Railway Labor Act of 1926 (45 U.S.C. 151 et seq.).(f)Updating strategyThe Secretary shall update the strategy required by subsection (a) not less than every 4 years.7.Railroad point of contact for blocked crossing mattersSection 20152 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in subparagraph (C) by striking or at the end;(ii)by redesignating subparagraph (D) as subparagraph (E); and(iii)by inserting the following after subparagraph (C)—(D)blocked crossings; or;(B)in paragraph (4) by striking and at the end;(C)in paragraph (5) by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(6)to promptly inform the Secretary if the number required to be established under subsection (a) has changed and report the new number to the Secretary.; and(2)by adding at the end the following: (c)Publication of telephone numbersThe Secretary shall make any telephone number established under subsection (a) publicly available on the website of the Department of Transportation in an easy to find location..